department of the treasury internal_revenue_service washington d c number info release date cc dom p si cor-108381-00 index number date this letter is in response to your correspondence dated date in which you ask for suggestions in dealing with your present tax situation you have written that your investment in a partnership generated large amounts of deductions which were suspended under sec_469 now if you were to sell your interest in the partnership even for a nominal sum you would experience a substantial capital_gain which would largely offset the benefit of the suspended deductions we do not know the exact details surrounding your investment but as we indicated in our earlier letter to representative mcnulty dated date your situation is not uncommon for tax_shelter investors these circumstances are generally the result of debt incurred by the partnership the partnership is able to use the debt proceeds to purchase an asset that will generate substantial amounts of depreciation_deductions investors in the shelter are allocated a share of the debt so that they will have enough basis in their interests to allow those deductions to flow through when an investor subsequently sells or even abandons his interest in the partnership that investor will realize gain due to his share of the liabilities we believe that such gain recognition is the necessary consequence of allowing the debt to be included in the basis of the investment in essence gain recognition upon disposition of the partnership_interest is what an investor must incur in exchange for the ability to generate deductions in excess of an actual contribution unfortunately we are unable to offer any suggestions as to how you may avoid gain recognition furthermore we regret that the promoters of your investment may not have adequately cor-108381-00 explained this to you if you wish to discuss this further please contact daniel carmody at sincerely s paul f kugler paul f kugler assistant chief_counsel passthroughs and special industries
